Blandford, Justice.
The parties in this case submitted their differences to arbitration under the statute. The arbitrators made an award, which was filed in the clerk’s office. The plaintiff in error filed certain objections to the award, which were demurred to by defendant in error as being insufficient in law to prevent the award being made the judgment of the court. This demurrer was sustained by the court and the objections dismissed, and the plaintiff in error excepted, and prosecutes this writ of error to reverse the judgment of the court below.
The main objection to the award is, “ that the arbitrators made a mistake of law in rejecting parol testimony, ” going to show that there was not as much land — as many acres — as was set forth in the deed from defendant in error’s testator to plaintiff in error. This deed describes the land by metes and bounds, and says one hundred and sixty-five acres, more or less, and all for a certain sum; it does not appear that the land was sold by the acre, but that a certain tract was sold for a specified sum. This deed had been accepted, and the plaintiff in error been in possession of the land for several years without complaint. Under these circumstances, we are not prepared to say that the arbitrators were guilty of a mistake of law, or even committed error, in rejecting the evidence offered; but if they had erred as a matter of judgment, this would constitute no sufficient, ground to set aside their award, as has been frequently held by this court. In the case of Anderson vs. Taylor, 41 Ga., 10, in an opinion by Brown, C. J., *733which, is exhaustive of the subject, it was held that, "error in judgment in the arbitrators is not a sufficient ground for setting aside an award. Nor will it be set aside as being contrary to evidence, if there is any evidence to support it.” See also 64 Ga., 522; 47 Id., 11; 54 Id., 252. The court below having held in accordance wit these views, his judgment is affirmed.
Judgment affirmed.